Citation Nr: 1604568	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  09-48 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to a service-connected disability (TDIU).

3.  Service connection for erectile dysfunction, to include as due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1972, including service in Vietnam from July 1969 to July 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2009, November 2009, and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2013, the Board remanded the issue of TDIU for additional development.

The issue of service connection for erectile dysfunction, to include as due to a service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, due to such symptoms as depressed mood; anxiety; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; flattened affect; impaired judgment; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful situations, including work or a worklike setting; suicidal ideation; impaired impulse control; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.

2.  It is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  The criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 C.F.R. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's claim for a rating in excess of 50 percent for PTSD arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records, post-service VA and private treatment records, records from the Social Security Administration, and VA examination reports have been obtained. 
The VA examination reports are adequate because the examiners discussed his medical history, described his disabilities and symptoms in detail, conducted examinations, and provided clear conclusions connected to supporting data by reasoned medical explanations.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran has not reported, nor does the record show, that his PTSD has worsened in severity since the most recent examination in March 2015.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007). 

The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.

II.  PTSD

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Where  there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 
The Veteran's PTSD is rated 50 percent disabling effective April 11, 2006.  He contends that throughout the entire appeal period his PTSD has been more severe than the currently assigned rating and that he is entitled to a higher initial rating.

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411 (2015).  Ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, DC 9411 (2015).

The Board has also considered the Veteran's Global Assessment of Function (GAF) scores assigned during the course of the appeal.  The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  A GAF score between 21 and 30 indicates behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation).  A GAF score between 31and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  DSM-IV; Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

Following a review of the relevant evidence of record, the Board finds that the criteria for an initial rating of 70 percent were met.  The evidence shows that the Veteran's PTSD produced occupational and social impairment with deficiencies in most areas due to such symptoms listed in the rating criteria, including suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; difficulty in adapting to stressful situations, including work or a worklike setting; difficulty in establishing and maintaining effective work and social relationships; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.

VA treatment records from December 2005 to August 2008 show intermittent suicidal ideation and GAF scores ranging from 50 to 65.  June 2008 records show occasional problems with memory.

The Veteran's August 2008 VA examination, the Veteran reported difficulty controlling his temper and dealing with stress.  He stopped volunteering at the nursing home.  He also reported remote history of passive suicidal thought without plan or intent.  He did report a prior suicide attempt with a gun when intoxicated.  He reported a great relationship with his wife and family; but a limited social support network outside of his family.  His hygiene was good, his speech was normal, he was intact to person, time, and place, and his thought content and process were normal.  His memory was mildly impaired.  His GAF score was 55.  At the April 2009 VA examination, the Veteran's condition was essentially the same except he reported poor concentration, difficulty processing information, and impaired memory.

The Veteran was admitted to Columbia VAMC from December 17, 2009 to December 22, 2009.  His GAF score was 35 and he had suicidal thoughts.  

At his April 2010 VA examination, the Veteran reported his suicidal ideation had worsened.  He also reported decreased concentration, increased irritability, and experiencing panic attacks approximately once per month beginning five years prior.  He reported that his relationship with his wife had become more strained due to his pain and her extra responsibility of having to help him.  The examiner also noted obsessive/ritualistic behavior, flat affect, and depressed mood.  His appearance was good, his speech and thought process were unremarkable, he was intact to person, time, and place, he had no delusions, his judgment was good, his memory was normal, and his GAF score was 45.

At the March 2015 VA examination, the examiner noted the Veteran's symptoms included: depressed mood; anxiety; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; flattened affect; impaired judgment; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful situations, including work or a worklike setting; suicidal ideation; impaired impulse control; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The examiner determined his mental disorder remained unchanged, aside from his reported increase in sleep disturbance, which may be due to his knocking his CPAP mask off leading to problems breathing and awakening him.

The Board does not find that the Veteran's symptoms more nearly approximated a rating in excess of 70 percent, as they are not of such a severity or frequency to result in total occupational and social impairment.  While the March 2015 VA examination noted intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); the evidence does not show gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  On the contrary, the evidence shows no impairment in thought process or communication, no delusions, no grossly inappropriate behavior, orientation to person, time, and place, and no severe memory loss.
Finally, the Veteran's GAF scores are not consistent with a rating in excess of 70 percent.  Rather, the Veteran's GAF scores are consistent with the type of serious impairment contemplated by a 70 percent rating.  The Veteran's GAF scores ranged from 35 to 65 during this period.  A GAF score between 31and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  The evidence shows no impairment in reality testing or communication, but does show major impairment in the areas of work and mood.  This major impairment is consistent with the "deficiencies in most areas" contemplated by a 70 percent rating. 

The Board acknowledges that the Veteran retired in January 2001 and addresses this in the TDIU section below.  However, even if the Veteran was totally occupationally impaired during the appeal period, the preponderance of the evidence shows that he was not also totally socially impaired during that time.

Thus, the preponderance of the evidence does not show the total social and occupational impairment that would warrant a rating in excess of 70 percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Other considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The United States Court of Appeals for Veterans Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 
The Board finds that the rating criteria adequately contemplate the Veteran's disability.  The Veteran's PTSD is characterized by depressed mood; anxiety; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; flattened affect; impaired judgment; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful situations, including work or a worklike setting; suicidal ideation; impaired impulse control; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  These manifestations are contemplated in the applicable rating criteria.  The Board has also considered symptoms of nightmares, avoidance, hypervigilance, and angry outbursts that are not found in the rating schedule.  In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluations.  Rather, his descriptions of PTSD symptoms are consistent with the degrees of disability addressed by such evaluations.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.

III.  TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19. 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

In this decision, the Board increased the Veteran's disability evaluation for PTSD to 70 percent.  Thus, the Veteran meets the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a). 

In his October 2008 application for TDIU, the Veteran contended that his PTSD prevented him from securing or following a substantially gainful occupation.  He reported completing one year of high school and obtaining a GED.  He last worked in January 2001 in production labor.

In January 2001, the Social Security Administration (SSA) awarded disability benefits due to the Veteran's non-service connected disorder of the back condition and secondary affective mood disorder.

Several medical professionals from Harry S. Truman Memorial Veterans' Hospital wrote letters in support of the Veteran's inability to work.  A May 2008 letter from the Veteran's psychologist, C.B., opined that the Veteran was severely functionally impaired and unable to work.  C.B. wrote another letter in April 2009 noting that she worked with the Veteran until May 2008 and had since retired.  She noted, at that time, that PTSD alone prevented him from being gainfully employed as he was having suicidal episodes, hateful episodes in front of his family, daily nightmares with three to four day repercussions, his mood fluctuated, and he could not function with others on a job or remember tasks (especially if complicated).

The Veteran's physician, C.H., wrote a letter in October 2008 which noted the Veteran had been treated with the Behavioral Health Treatment Clinic for many years regarding his symptoms of PTSD and other concerns.  She noted his ability to tolerate stress, remember instructions, and concentrate on a routine basis had gotten progressively worse over the past several years, and based on that, it was her opinion that the Veteran was "100% unemployable and permanently disabled."  The Veteran's readjustment counseling therapist, J.P., wrote a letter in September 2009 opining that the Veteran was not able to maintain employment.  

A former coworker of the Veteran, J.D., wrote a letter in September 2008.  He noted the Veteran was a hard worker but had lapses in concentration.  He noted the Veteran worked as a car topper in a car shop and in the rotary kiln department as well as several other departments and had forgetfulness and frequent inability to make timely decisions.  He contended that the Veteran's condition has worsened over the years and opined the Veteran was not employable due to his mental condition that would prevent him from performing the essential tasks of virtually any job.

At the Veteran's April 2009 and April 2010 VA examinations, the examiners determined that while it was not possible to conclude that the Veteran would be unemployable given the diverse range of employment opportunities and settings that may exist; it was plausible to suggest that symptoms inherent within the Veteran's diagnosis of PTSD would significantly limit his ability to maintain long-term employment in most work settings.

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports that the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment.  In sum, the Board finds that the evidence shows that entitlement to a TDIU is warranted.


ORDER

Effective April 11, 2006, a 70 percent rating for PTSD is granted, subject to the law and regulations governing payment of monetary benefits.

Subject to the applicable laws and regulations governing the payment of monetary benefits, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted.


REMAND

The Veteran contended his erectile dysfunction was secondary to his service-connected diabetes type II.  A January 2005 VA psychiatric treatment record noted erectile dysfunction since being on Zoloft.  Although the Veteran has not asserted service connection for erectile dysfunction as secondary to his service-connected PTSD, courts have held that because proceedings before VA are nonadversarial, VA's obligation to analyze claims goes beyond the arguments explicitly made.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.).  

A VA examination of the male reproductive system was conducted in July 2013.  The examiner opined that the Veteran's diabetes did not likely play a role as a cause of his the erectile dysfunction.  However, the VA examination did not address whether the Veteran's erectile dysfunction was secondary to his PTSD.  A VA examination is necessary to determine whether the Veteran's erectile dysfunction is secondary to his service-connected PTSD and/or medications taken for PTSD.

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his erectile dysfunction, and take appropriate measures to obtain those records.  Any additional, pertinent VA or private treatment records should be associated with the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptoms of erectile dysfunction.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his erectile dysfunction that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

3.  After physically or electronically associating any pertinent, outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of his erectile dysfunction.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  The examiner should provide answers to the following questions:

a. The examiner must opine as to whether it is at least as likely as not that the Veteran's erectile dysfunction is etiologically related to or had its onset in service. 

b. The examiner must opine as to whether it is at least as likely as not that the Veteran's erectile dysfunction was caused or aggravated (chronically worsened) by his diabetes.

c. The examiner must opine as to whether it is at least as likely as not that the Veteran's erectile dysfunction was caused or aggravated (chronically worsened) by his PTSD and/or medications taken for PTSD.

Please note that the examiner must answer both the causation and the aggravation portions of the question or the response will be deemed inadequate.

A complete rationale must be provided for all opinions.  If any opinion cannot be provided without resort to speculation, the examiner must so state and then provide a rationale for why the requested opinion could not be provided without resort to speculation.

4.  Then readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


